       Case 2:12-cr-00369-JAM Document 77 Filed 09/23/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   DAVID M. PORTER, # 127024
     Assistant Federal Defender
 3   801 I Street, 3rd Floor
     Sacramento, CA 95814
 4   Telephone: (916) 498-5700
     Fax: (916) 498-5710
 5
     Attorneys for Defendant
 6   EDWIN WILLIAM BALERO
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                     )   Case No. S 12-369 JAM 1
                                                   )
11                       Plaintiff,                )   Unopposed Request to Extend Deadline
                                                   )   for Filing Response to Government’s
12   v.                                            )   Motion for Extension of Time; Order
                                                   )
13   EDWIN WILLIAM BALERO,                         )
                                                   )   Judge: Honorable JOHN A. MENDEZ
14                       Defendant.                )
                                                   )
15                                                 )
16          On September 9, 2020, defendant, EDWIN WILLIAM BALERO, filed a pro se
17   emergency motion for compassionate release pursuant to 18 U.S.C. § 3582(c). ECF 71.
18   The same day, the Court issued a minute order directing the government to file its
19   response by September 21, 2020, and defendant to file a reply by September 28, 2020.
20   ECF 72. On September 18, 2020, the government filed a motion for extension of time to
21   file its response and/or opposition by October 5, 2020. ECF 73. The same day, the Court
22   issued a minute order allowing Mr. Balero to file a response to the government’s request
23   by September 22, 2020. ECF 74.
24          On September 22, 2020, the undersigned was assigned to represent Mr. Balero. I
25   need time to consult with Mr. Balero and therefore respectfully request that the deadline
26   for filing a response to the government’s request for an extension of time be extended to
27   September 29, 2020. Counsel for the government, Assistant U.S. Attorney Roger Yang,

28   graciously indicated he has no objection to this request. A proposed order is lodged

      Unopposed Request to Extend Deadline for          -1-          United States v. Edwin William Balero,
      Filing Response to Government’s Motion for                                        Cr. S 12-369 JAM 1
      Extension of Time; Order
       Case 2:12-cr-00369-JAM Document 77 Filed 09/23/20 Page 2 of 2


 1   herewith.
 2   Date: September 22, 2020
 3                                                 Respectfully submitted,
 4                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 5
 6                                                 /s/ David M. Porter
                                                   DAVID M. PORTER
 7                                                 Assistant Federal Defender
 8                                                 Attorneys for Defendant
                                                   EDWIN WILLIAM BALERO
 9
10                                                 ORDER
11          Pursuant to defendant’s unopposed request, and good cause appearing therefor, the
12   Office of the Federal Defender is directed to file a response to the government’s motion
13   for extension of time on or before September 29, 2020.
14          IT IS SO ORDERED.
15   Dated: September 23, 2020
                                                   /s/ John A. Mendez_______________
16
                                                   HONORABLE JOHN A. MENDEZ
17                                                 United States District Court Judge
18
19
20
21
22
23
24
25
26
27
28

      Unopposed Request to Extend Deadline for       -2-            United States v. Edwin William Balero,
      Filing Response to Government’s Motion for                                       Cr. S 12-369 JAM 1
      Extension of Time; Order
